                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTSBURGH LOGISTICS SYSTEMS,                   )
INC.,                                           )
                                                )
               Plaintiff,                       )    2:18-cv-1382
                                                )
                       V.                       )
                                                )
LASERSHIP, INC., et al.,                        )
                                                )
               Defendants.


                                          OPINION

Mark R. Hornak, Chief United States District Judge

       Plaintiff, Pittsburgh Logistics Systems, Inc. ("PLS"), brings this suit against Defendants

LaserShip, Inc. ("LaserShip") and one of PLS's former employees, Jon Herberger ("Mr.

Herberger"). LaserShip hired Mr. Herberger several months after the termination of his

employment with PLS. PLS alleges that LaserShip's hiring of Herberger and his continued

employment with LaserShip constitute breaches of the Employment and Separation Agreements

that Herberger entered into with PLS. PLS also contends that Herberger will inevitably disclose

PLS's proprietary and confidential information to LaserShip in his new capacity. On these bases,

PLS seeks a preliminary injunction enjoining Herberger from further employment with

LaserShip and from disclosing PLS's trade secrets and confidential information (Count I),

damages for breach of contract (Count II), damages for violations of the Pennsylvania Uniform

Trade Secrets Act (Count III), damages for violations of the federal Defend Trade Secrets Act

(Count IV), and damages for tortious interference with contract (Count V). (Compl., ECF No. 1).




                                              -1-
         Now before the Court is Defendants' Motion to Dismiss for Failure to State a Claim

(ECF No. 9). Defendants seek the dismissal of all claims against them in the Complaint. The

matter has been fully briefed (ECF Nos. 10, 13, 17, 21), and the Court held Oral Argument on

the Motion on March 1, 2019. (ECF No. 32). For the reasons that follow, Defendants' Motion

will be GRANTED.

         I.     BACKGROUND

                a. Factual Background

         When ruling on a motion to dismiss under Rule 12(b)(6), the Court accepts all factual

allegations in the Complaint as true and construes the Complaint in the light most favorable to

the Plaintiff. Phillips v. Cty. of Allegheny, 515 F .3d 224, 233 (3d Cir. 2008). PLS is a

transportation logistics company headquartered in Western Pennsylvania. (Comp!.,       ,r   5-6).

LaserShip, a Delaware corporation with a principal place of business in Northern Virginia, is

allegedly a competing business of PLS and provides e-commerce delivery services throughout

the Eastern and Midwestern United States. (Id. ,i 8-9).

         Jon Herberger was formerly employed as the Chief Information Officer of PLS. (Comp!.,

,r   10-11 ). As a required condition of his offer of employment, Mr. Herberger entered into an

Employment Agreement with PLS on April 6, 2015, his first day of employment with PLS. (Id.).

The Employment Agreement states in relevant part:

                During the term of my employment with the Company and
                thereafter, I shall not, directly or indirectly, divulge, furnish or
                make accessible to any other person, business, firm or corporation,
                or use in any way other than in the ordinary course or for the
                benefit of the business of the Company any Confidential
                information, as defined herein, of the Company which I have
                acquired or become acquainted with or will acquire or become
                acquainted with as a result of my employment with the Company,
                whether developed by me, or by others.



                                                -2-
       (Employment Agreement 1 4, ECF No. 1-1 ).

       The Employment Agreement also contained a non-competition clause as follows:

              During the term of my employment with the Company and for a
              period of one (1) year thereafter, I shall not become an officer or
              director of, or consultant to or be employed by, or otherwise render
              services to or on behalf of, a Competing Business. For purposes of
              this Agreement, the term "Competing Business" shall mean: any
              person, corporation, partnership, joint venture, association or other
              entity engaged in the business of: (a) providing transportation
              management, including outsourced transportation, freight
              brokerage or logistics services, whether internet based or
              otherwise, and other such business entities as Company may
              acquire or create; (b) developing and providing an e-commerce
              web site for providing logistics services for use by shippers or
              carriers; (c) providing full-scale export and import services,
              including transborder logistics, ocean container, breakbulk, and
              consulting; (d) providing technical publications and services; or (e)
              offering or attempting to offer any service, product or other
              application which is the same as or similar to the services, products
              or other applications offered or in the process of being developed
              by the Company within the last year prior to termination of my
              employment with the Company.

       (Employment Agreement      1   8). In this same paragraph, the Employment Agreement

provides that the scope of this restriction is worldwide because PLS "is engaged in business

throughout the world and that the marketplace for the Company's products and services is

worldwide[.]" (Id.). Lastly, the Employment Agreement contains a "blue pencil clause" as

follows:

              In the event that a court of competent jurisdiction shall determine
              that one or more of the provisions of Paragraphs 7 or 8 are so
              broad as to be unenforceable, then such provision shall be deemed
              to be reduced in scope or length, as the case may be, to the extent
              required to make such Paragraphs enforceable.

       (Id.). Mr. Herberger's employment with PLS concluded on January 19, 2018. (Compl.   1
16). Herberger and PLS entered into a confidential "separation agreement" whereby Herberger




                                              -3-
reaffirmed and acknowledged his obligations in the Employment Agreement in exchange for a

severance payment and continuation of group health insurance benefits. (Id.     ~   17).

       Herberger was hired by LaserShip as its Chief Technology Officer in or about October,

2018. (Compl.     ~   20). His duties in this position include supervision of the IT department and

developing and implementing new technologies, products, and services. (Id.           ~     22). LaserShip

was aware of Mr. Herberger's prior employment with PLS when LaserShip hired him. (Id.                  ~~


23-24).

                 b. Related Litigation

          PLS is currently embroiled in a separate litigation in Pennsylvania state court in the Court

of Common Pleas of Beaver County involving three of its former employees and the same non-

competition provision at issue here. Pittsburgh Logistics Sys., Inc. v. Ceravolo, No. 11542-2016

(Pa. Ct. Com. Pl. 2016). PLS sought a preliminary injunction in that case and the trial court

denied the preliminary injunction in a detailed opinion following a three-day hearing. Pittsburgh

Logistics Sys., Inc. v. Ceravolo, No. 135 WDA 2017, 2017 WL 5451759, at *3 (Pa. Super. Ct.

Nov. 14, 2017). The trial court determined that the worldwide non-competition clause was

geographically overbroad and unenforceable. Id.

       PLS appealed the denial of the preliminary injunction to the Superior Court of

Pennsylvania, and the Superior Court affirmed the trial court's order because the trial court

"provided apparently reasonable grounds" for concluding that the plaintiffs would ultimately

prevail on the merits. Ceravolo, 2017 WL 5451759 at *7. The Superior Court "agree[d]" with the

trial court's determination that the worldwide scope of the non-competition provision was

"gratuitously overbroad." Id. at *5-*6. The Superior Court also agreed with the trial court's

decision to exercise its equitable powers and decline to amend the contractual terms and instead



                                                  -4-
render the terms void. Id. PLS petitioned for review in the Supreme Court of Pennsylvania, and

this petition was denied on April 3, 2018. See Order, Pittsburgh Logistics Sys., Inc. v. Ceravolo,

No. 453 WAL 2017 (Pa. Apr. 3, 2018).

        With the case back in the Court of Common Pleas of Beaver County, 1 the defendants in

the Ceravolo case filed preliminary objections to the complaint and moved to dismiss the claims

against them on November 15, 2018. Ceravolo, No. 11542-2016, Dkt. Nos. 9-10. The trial court

heard argument on the fully briefed motion on December 5, 2018, and issued its opinion on

January 8, 2019. (Memorandum Opinion, Pittsburgh Logistics Sys., Inc. v. Ceravolo, No. 11542-

2016 (Pa. Ct. Com. Pl. Jan. 8, 2019) ("State MTD Op."), ECF No. 25-1). In reviewing the

procedural history of the case, the trial court concluded that "[i]t is clear from a reading of Judge

Kunselman's December 22, 2016 Opinion and Order" of the Beaver County Court of Common

Pleas "that she found that the non-competition clauses were legally unenforceable and also clear

that the Superior Court agreed and affirmed that decision." (Id. at 5). The Ceravolo trial court

considered itself bound by these prior decisions in the case and concluded that the non-

competition provisions were unenforceable as a matter of law. (Id. at 7-8). The court then

granted the defendants' motion to dismiss as to the breach of contract claims based on a violation

of the non-competition clauses. (Id. at 8). PLS moved for reconsideration of the trial court's

order dismissing its complaint, and the trial court denied that request on February 26, 2019.

(Memorandum Opinion, No. 11542-2016 (Pa. Ct. Com. Pl. Feb. 26, 2019) ("Reconsideration

Op."), ECF No. 38).




1
  The Honorable Deborah Kunselman presided over the trial court proceedings in Ceravolo during the preliminary
injunction stage. The case was reassigned to the Honorable James Ross following Judge Kunselman joining the
Pennsylvania Superior Court. (State MTD Op. at 2).

                                                     -5-
       II.     STAND ARD OF REVIEW

       A claim may be dismissed for "failure to state a claim upon which relief can be granted."

Fed. R. Civ. P. 12(b)(6). In reviewing a Rule 12(b)(6) motion, the Court conducts a two-part

analysis and first separates the factual and legal elements of a claim. Fowler v. UP MC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). The Court "may disregard any legal

conclusions," id., and then must "accept all factual allegations as true, construe the complaint in

the light most favorable to the plaintiff, and determine whether, under any reasonable reading of

the complaint, the plaintiff may be entitled to relief." Phillips, 515 F.3d at 233. However, the

Court need not accept as true any unsupported conclusions, unsupported inferences, nor

"threadbare recitals of elements of a cause of action." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A plaintiffs factual allegations must "raise a right to relief above the speculative level"

and state a "plausible claim for relief' to survive a motion to dismiss. Bell At!. Corp. v. Twombly,

550 U.S. 544, 555 (2007). "The plausibility standard is not akin to a "probability requirement,"

but it asks for more than the sheer possibility that a defendant has acted unlawfully." Iqbal, 556

U.S. at 678.

       III.    ANALYSIS

               a. Count I - Injunction

       In Count I, PLS seeks an injunction prohibiting LaserShip and Mr. Herberger from

continuing to breach the non-competition provisions in the Employment Agreement and from

using, disclosing, or transmitting PLS's confidential information or trade secrets. (Campi.   ~   34).

LaserShip correctly points out that an injunction is a form of relief, not a standalone cause of

action. See Rooney v. City of Phi/a., 623 F. Supp. 2d 644, 647 n.2 (E.D. Pa. 2009). Indeed, in

Count I, the basis of PLS's request for injunctive relief arises from alleged breaches of the



                                                -6-
Employment and Separation Agreements and from alleged misappropriation of PLS' s trade

secrets. These causes of action are separately pled in Counts II-IV of the Complaint. Count I will

therefore be DISMISSED WITHOUT PREJUDICE and with leave to amend the remaining

counts to request injunctive reliefrelated to the alleged misappropriation of trade secrets.

         However, Count I will be DISMISSED WITH PREJUDICE with respect to the injunctive

relief sought for ongoing breaches of the non-competition provision in the Employment and

Separation Agreements. (Compl. , 34(a)). This provision provides that it is in effect during an

employee's employment with PLS and for one year thereafter. (Employment Agreement , 8).

Mr. Herberger' s employment with PLS ended on January 19, 2018, and the Complaint itself

alleges that he is "prohibited from becoming employed by a competitor, such as LaserShip, until

January 19, 2019." (Compl. ,, 16, 18). Thus, PLS's request for injunctive relief related to the

non-competition provision is moot in light of the contractual non-competition period lapsing.

The Court thus concludes that any amendment to the breach of contract claims seeking injunctive

relief at this point would be futile, so dismissal with prejudice with respect to this request for

injunctive relief is appropriate. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 236 (3d Cir.

2008).

                 b. Count II - Breach of Contract 2

         A cause of action for breach of contract is established by pleading that "there was a

contract, the defendant breached it, and plaintiffl] suffered damages from the breach." McShea v.

City of Phila., 995 A.2d 334, 340 (Pa. 2010). There are sufficient facts pled in the Complaint to

establish a breach of the Employment Agreement, (Compl. ,, 37-40), as well as adequate

consideration for the contracts, (id. , 17), and LaserShip does not contend otherwise. Rather,

2
  The Court's jurisdiction is based on the diversity of citizenship of the litigants. See 28 U.S.C. § l 332(a).
Pennsylvania law provides the substantive law for the state law causes of action in this case, and the parties do not
dispute this.

                                                        -7-
LaserShip argues that the breach of contract claim must be dismissed because the Pennsylvania

state courts have already concluded that the non-competition provision in the Employment

Agreement is unenforceable as a matter of law, and thus PLS is collaterally estopped from

relitigating the issue of the non-competition provision's enforceability. 3 PLS argues that it is not

estopped from asserting the non-competition provision in this case because the state court action

is not a final judgment on the merits and the issues presented here and in the state courts are not

identical.

        In determining the preclusive effect of a state court judgment in a diversity action, a

federal court looks to the law of the state of adjudication. Del. River Port Auth. v. Fraternal

Order of Police, 290 F.3d 567, 573 (3d Cir. 2002). In Pennsylvania, collateral estoppel bars

relitigation of an issue if:

                ( 1) the issue decided in the prior case is identical to the one
                presented in the later action; (2) there was a final adjudication on
                the merits; (3) the party against whom the plea is asserted was a
                party or in privity with a party in the prior case; (4) the party or
                person privy to the party against whom the doctrine is asserted had
                a full and fair opportunity to litigate the issue in the prior
                proceeding; and (5) the determination in the prior proceeding was
                essential to the judgment.

        Skotnicki v. Ins. Dep 't, 175 A.3d 239, 247 (Pa. 2017) (quoting Office of Disciplinary

Counsel v. Kiesewetter, 889 A.2d 47, 50-51 (Pa. 2005)). The third and fourth elements are not in

dispute. PLS was and is a party to the Ceravolo action. Though LaserShip is not a party to the

Ceravolo action, and never has been, this is not an obstacle to the application of collateral

estoppel here. Only the party against whom collateral estoppel is being asserted must have been a

party to the previous action. Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 329-31 (1979);



3
 PLS pleads that "[b ]oth the Employment and Separation Agreements are enforceable contracts between PLS and
Mr. Herberger." (Compl. ~ 36). This a legal conclusion and will be disregarded. Iqbal, 556 U.S. at 678.

                                                    -8-
In re Stevenson, 40 A.3d 1212, 1222 (Pa. 2012) ("Modem collateral estoppel doctrine no longer

requires mutuality.").

       It also cannot be disputed that PLS had a full and fair opportunity to litigate the matter in

the state courts. The preliminary injunction was denied after a three-day hearing on the merits of

the injunction and briefing by both parties. Ceravolo, 2017 WL 5451759 at *3. PLS had an

opportunity to appeal this adverse ruling, and did so. Id. at * 1. Likewise, PLS had the

opportunity to fully brief and argue the Ceravolo defendants' preliminary objections to the

Ceravolo complaint prior to the state court issuing its opinion dismissing the claims based on

alleged breaches of the non-competition provision. (State MTD Op. at 3). And finally, PLS was

able to submit additional authority and argument in its Motion for Reconsideration.

(Reconsideration Op. at 1). PLS would have had a similar, if not identical, motivation to litigate

the enforceability of the non-competition provision before the Pennsylvania courts, as their

claims in the Pennsylvania courts also included allegations of a breach of the non-competition

provision of PLS' s Employment Agreement and were thus likewise dependent on the

enforceability of this provision.

                         1.   The legal conclusions reached by the Pennsylvania courts are
                              sufficiently firm.

       The parties dedicated substantial briefing to the finality or lack thereof of a state court's

denial of a preliminary injunction. The Court disagrees with LaserShip's argument that a

preliminary injunction is a final judgment on the merits. Porter v. Chevron Appalachia, LLC, -

A.3d-, 2019 WL 493216, at *5 n.2 (Pa. Super. Ct. Feb. 8, 2019) ("Of course, a preliminary

injunction proceeding does not fully and finally adjudicate the parties' rights, and the principles

of res judicata and collateral estoppel are inapplicable to any findings made by the court during

those proceedings.") (citing Santoro v. Morse, 781 A.2d 1220, 1229 (Pa. Super. Ct. 2001)); see


                                                -9-
also Appeal of Paxson, 106 Pa. 429, 437 (1884) ("No rule 1s better settled than that an

interlocutory injunction is provisional and concludes no right.").

       In some circumstances, however, findings and conclusions in a preliminary injunction

proceeding can be preclusive if they are "sufficiently firm to persuade the court that there is no

compelling reason for permitting them to be litigated again." Hawks bill Sea Turtle v. FE.MA.,

126 F.3d 461, 474 n.11 (3d Cir. 1997) (citing Dyndul v. Dyndul, 620 F.2d 409, 411-12 (3d Cir.

1980)); see also McTernan v. City of York, 577 F.3d 521, 530-31 (3d Cir. 2009) ("[F]indings

made in preliminary injunction decisions have preclusive effect if the circumstances make it

likely that the findings are accurate and reliable.") (internal quotations and alterations omitted).

Factors considered in determining whether the findings made in a preliminary injunction

proceeding are sufficiently firm include "whether the parties were fully heard, whether the court

filed a reasoned opinion, and whether that decision could have been, or actually was appealed."

Hawksbill Sea Turtle, 126 F.3d at 474 n.11 (quoting In re Brown, 951 F.2d 564, 569 (3d Cir.

1991)). Pennsylvania law is not to the contrary. See Lane v. Riley, 2006 WL 2668514, at *3

(W.D. Pa. Sept. 14, 2006) (observing that, under Pennsylvania law, "a "final judgment on the

merits" is not an inflexible requirement") (citing Bearoff v. Bearoff Bros., Inc., 327 A.2d 72, 75

(Pa. 1974) ("While the general rule for either collateral estoppel or res judicata to apply is that a

final and valid judgment must have been entered ... this rule is not without exception.")).

       The Court concludes that the legal conclusions as to the enforceability of the non-

competition provision in the Employment Agreement are sufficiently firm so as to have

preclusive effect. Every factor outlined in Hawksbill Sea Turtle compellingly supports this

conclusion. As explained above, PLS was fully heard in the Pennsylvania courts on the issue of

whether the non-competition provision is enforceable and took advantage of every opportunity it



                                                -10-
had to appeal. See Ceravolo, 2017 WL 5451759 at *1 ("PLS claims the trial court erred in, 1)

finding the non-competition agreements were overbroad, and 2) in failing to "blue line" the

agreements to make them enforceable."). The Superior Court undertook a "thorough review" of

both parties' submissions before issuing their decision. Id. After the Superior Court affirmed the

trial court in full, PLS unsuccessfully petitioned the Supreme Court of Pennsylvania for review.

The Court has reviewed the opinions denying PLS's request for a preliminary injunction from

the Pennsylvania Court of Common Pleas and Superior Court and finds them to be thorough,

well-reasoned, and complete. In the Court's estimation, this procedural history alone would be

sufficient to conclude that the legal conclusions reached by the Pennsylvania courts on the

relevant issue are "sufficiently firm." But there is more. This conclusion is further bolstered by

the Pennsylvania Court of Common Pleas sustaining the Ceravolo defendants' preliminary

objections to the complaint and dismissing PLS 's claims related to alleged breaches of the non-

competition provision. (State MTD Op. at 8).

         This Court must afford the state trial court's order sustaining the Ceravolo defendants'

preliminary objections the same preclusive effect that Pennsylvania courts would. Del. River

Port Auth., 290 F.3d at 573. Under Pennsylvania law, "[a] judgment is deemed final for purposes

of res judicata or collateral estoppel unless or until it is reversed on appeal." Shaffer v. Smith, 673

A.2d 872, 874 (Pa. 1996); accord Osiris Enters. v. Borough of Whitehall, 398 F. Supp. 2d 400,

410 (W.D. Pa. 2005) (applying Shaffer). The issue is thus whether the trial court's dismissal of

the breach of the non-competition clause claims was a "final" judgment. 4



4
  PLS concedes in a supplemental brief that this decision is a final judgment on the merits "for purposes of th[at]
briefonly." (ECF No. 36 at I n.l). It is unclear what the scope of PLS's "concession" is, i.e., whether PLS intended
to concede the finality of the judgment arguendo or whether, in PLS's view, the finality of the judgment is not fairly
in dispute. At any rate, the Court concludes that it is prudent to undertake an analysis regarding the finality of the
judgment sustaining the preliminary objections. Though, to be clear, a conclusion that the judgment is final is not
necessary because the Court concludes that the findings and conclusions during the preliminary injunction stage are

                                                        -11-
        "Pennsylvania law takes a broad view of what constitutes a "final judgment" for purposes

of res judicata." Gen. Acc. Fire & Life Assur. Corp., Ltd. v. Flamini, 445 A.2d 770, 772 (Pa.

Super. Ct. 1982) (citing Bearoff v. Bearoff Bros., Inc., 327 A.2d 72 (1974)); see also Am. Music

Theater Festival, Inc. v. TD Bank, NA., No. 10-638, 2012 WL 72706, at *5 (E.D. Pa. Jan. 10,

2012) (applying the same principle to a collateral estoppel/issue preclusion defense). Several

courts have observed that a Pennsylvania court renders a final judgment when it sustains a

party's preliminary objections in the nature of a demurrer and dismisses a complaint, such that

the order is final and appealable. See, e.g., Joell v. N. W. Human Servs., No. 13-3549, 2013 WL

5823738, at *4 (E.D. Pa. Oct. 29, 2013); Richardson v. Folino, No. 12-87, 2012 WL 6552916, at

*6 (W.D. Pa. Dec. 14, 2012); Coggins v. Carpenter, 468 F. Supp. 270,280 (E.D. Pa. 1979). And

while that appears to be the case here as well, the Court cannot definitively make that

conclusion. The trial court's order did not indicate whether the dismissal of the breach of the

non-competition provision claims was with or without prejudice, or otherwise indicate whether

the order was final and appealable. (State MTD Op. at 10-11 ). But, the trial court did fully

endorse the conclusions of Superior Court (and the prior trial court Judge's opinion) in likewise

concluding the non-competition provision was overbroad and unenforceable as a matter of law.

(State MTD Op. at 6-8). The trial court then applied this conclusion in dismissing the claims

based on a breach of this provision on the merits. (Id.). So, at minimum, the trial court's order

sustaining the Ceravolo defendants' preliminary objections lends further support of this Court's

conclusion that the uniform legal conclusion reached by the Pennsylvania courts as to the

unenforceability of the non-competition provision is sufficiently firm and need not, and indeed

should not, be litigated again here.


sufficiently firm on their own so as to have preclusive effect, and the rulings and orders sustaining the preliminary
objections on the merits of the case only bolster this conclusion.

                                                       -12-
                      11.   The unenforceability of the non-competition provision was essential to
                            the state court judgments.

       As summarized and reiterated by the Superior Court, the Pennsylvania trial court's

conclusion that the non-competition was "geographically overbroad and accordingly

unenforceable" foreclosed any likelihood that PLS would succeed on the merits. Ceravolo, 2017

WL 5451759 at *3, *7. And, the Superior Court's affirmance was premised on its conclusion that

"the original worldwide scope of the covenant" was "facially overbroad." Id. at *7. In the trial

court's opinion on the preliminary objections, the trial court dismissed the breach of the non-

competition provision claims because the non-competition provision was determined to be

facially overbroad. (State MTD Op. at 6-8). The trial court went on to explain that it adopted the

conclusions of the Pennsylvani-a Superior Court and the prior opinion of the Court of Common

Pleas and concluded that there was no basis in law or fact to depart from these settled rulings in

the case. (Id.). It is clear that the unenforceability of the non-competition provision of the

Employment Agreement was the central, and indeed the sole, reason that the claims were

dismissed. (Id. at 9) (dismissing the claims after recognizing that "the non-competition clauses

are unenforceable as a matter of law"). And if this holding were not clear enough, the trial court

reiterated in its Memorandum Order denying PLS' motion for reconsideration that the Judge

previously assigned to the case "clearly held that a world-wide non-competition clause, such as

the one imposed under the contracts in question, is clearly not enforceable" and "that it is not

proper to use equitable powers to modify a non-competition clause of this nature."
                                , ..
(Reconsideration Op. at 3). Indeed, the "trial court and appellate court language could not have

been any clearer not only on the decision on the preliminary injunction, but also on the merits."

(Id. at 4) (emphasis added).




                                                -13-
                         111.   The issues are identical.

        The application of collateral estoppel in this case will thus hinge on whether the issues

presented by this case are identical to those in Ceravolo. In LaserShip's view, the answer is

simple-the same contractual language was applied in Ceravolo, the Pennsylvania courts held

that it was unenforceable, and that holding controls here. See Burlington N. R.R. Co. v. Hyundai

Merchant Marine Co., Ltd., 63 F.3d 1227, 1238 n.14 (3d Cir. 1995) ("[N]on-mutual collateral

estoppel should apply if the question is one of the legal effect of a document identical in all

relevant respects to another document whose effect was adjudicated in a prior action.") (internal

quotations omitted). It is undisputed that the same contractual language is at issue in this case as

in Ceravolo.

        PLS views the issue differently. Namely, the unenforceability of the non-competition

clauses in Ceravolo only applied to the employees in Ceravolo, and the "issues decided" by the

Pennsylvania courts at the preliminary injunction stage were whether the PLS was likely to

succeed on the merits so as to be entitled to a preliminary injunction (before the trial court), and

whether the trial court erred in "finding the non-competition agreements were overbroad" and

"in failing to "blue line" the agreements to make them enforceable" (before the Superior Court).

Ceravolo, 2017 WL 5451759 at* 1.

        PLS's primary argument is that there are "vitally altered" controlling facts between the

two cases such that the application of collateral estoppel would be inappropriate. See Scooper

Dooper, Inc. v. Kraftco Corp., 494 F.2d 840, 846 (3d Cir. 1974). Based on unpled

representations by counsel, 5 it appears to the Court that Mr. Herberger's responsibilities may


5
 PLS represents in its Memorandum of Law in Opposition to Defendants' Motion to Dismiss that Mr. Herberger's
duties were international in scope. (ECF No. 13 at 5-6). In particular, PLS alleges that the technologies that Mr.
Herberger was responsible for managing and implementing have "global applications" and that as a member of the
"Executive Team" Mr. Herberger was "tasked with operating the company worldwide." (Id.). None of these facts

                                                      -14-
have differed from those of the Ceravolo defendants. PLS's argument is that even if a worldwide

non-competition provision would have been too broad to apply to the Ceravolo defendants, it

may be justified for Mr. Herberger. Admittedly, the Pennsylvania trial court in its preliminary

injunction opinion and the Superior Court of Pennsylvania in affirming that opinion are, at times,

unclear as to whether the worldwide non-competition provision is overbroad facially or as

applied to the Ceravolo defendants. On one hand, there are a number of statements that appear to

be explicit holdings that the non-competition clause is unenforceable and overbroad as a matter

of law. See, e.g., Ceravolo, 2017 WL 5451759 at *7 ("We agree with [the trial court's]

assessment. Not only was the original worldwide scope of the covenant facially overbroad ... ")

(emphasis added). But on the other hand, the Superior Court extensively quotes and seemingly

adopts portions of the trial court's preliminary injunction opinion analyzing the characteristics of

the individual employees in reaching its conclusion that the worldwide scope of the non-

competition clause was overbroad. See, e.g., id. at *6 ("The trial court found no evidence that

either Hennings' or Pakutz's employment with PLS encompassed worldwide responsibilities.").

But in this Court's estimation, the discussion of the employees' job responsibilities was not

essential to the holdings and conclusions ultimately rendered by the Pennsylvania courts.

        Notwithstanding the "highly deferential" standard of review employed by the Superior

Court at the preliminary injunction stage, see Warehime v. Warehime, 860 A.2d 41, 46-47 (Pa.

Super. Ct. 2004), the Superior Court made broad, explicit, and unqualified conclusions about the

enforceability of the non-competition provision-including an observation that "the original

worldwide scope of the covenant [is] facially overbroad." Ceravolo, 2017 WL 5451759 at *7



are alleged in the Complaint, and thus the Court will not consider them at this juncture. See Mayer v. Belichick, 605
F.3d 223, 230 (3d Cir. 2010) ("In deciding a Rule 12(b)(6) motion, a court must consider only the complaint,
exhibits attached to the complaint, matters of public record, as well as indisputably authentic documents if the
complainant's claims are based upon these documents.").

                                                        -15-
(emphasis added). This not only suggests but compels the conclusion that the covenant would be

unenforceable as to any employee. No qualifiers are provided. Indeed, on ruling on the

defendants' preliminary objections to the amended complaint, the Court of Common Pleas

accepted and applied the Superior Court's legal conclusions at the preliminary injunction stage

because "the facts are not at issue and will not change," only "contract provisions are the subject

of the controversy," and the Superior Court "reviewed the non-competition clauses of the

employment agreements and determined that the clauses were not enforceable as a matter of

law." (State MTD Op. at 7). This Court agrees, and concludes that PLS is precluded from

relitigating the issue of the non-competition clause's enforceability.

       However, under Pennsylvania law, a court may exercise its equitable power to reform an

overly broad non-competition clause. Sidco Paper Co. v. Aaron, 351 A.2d 250, 254 (Pa. 1976).

The Employment Agreement has a "blue pencil clause" that recognizes this power:

               In the event that a court of competent jurisdiction shall determine
               that one or more of the provisions of Paragraphs 7 or 8 are so
               broad as to be unenforceable, then such provision shall be deemed
               to be reduced in scope or length, as the case may be, to the extent
               required to make such Paragraphs enforceable.

       (Employment Agreement , 8). However, all of the Pennsylvania courts that opined on the

Ceravolo matter declined to exercise their equitable power to narrow the scope of the clause.

Ceravolo, 2017 WL 5451759 at *7; (State MTD Op. at 8). And there is good support for those

courts taking that approach. "When a covenant not to compete contains an unlimited geographic

scope, although the nature of the business was such that a relevant geographical area could have

been specified, the agreement is void, and courts may not use their equitable power to alter the

agreement." Adhesives Research, Inc. v. Newsom, No. 15-CV-0326, 2015 WL 1638557 (M.D.

Pa. Apr. 13, 2015) (citing Reading Aviation Serv., Inc. v. Berto/et, 311 A.2d 628 (Pa. 1973)). The



                                                -16-
Pennsylvania Superior Court and Court of Common Pleas have already determined that "the

relevant geographic [sic] could have been originally specified." Ceravolo, 2017 WL 5451759 at

*7 (summarizing and agreeing with the assessment made by the trial court). This Court sees no

reason to depart from this firm and clear conclusion, particularly because the Pennsylvania trial

court had the benefit of a three-day hearing to reach such a conclusion and the same business is

involved in this case. And, at any rate, there are no facts pled in the Complaint that would give

the Court a basis to conclude that Mr. Herberger was differently situated from the Ceravolo

defendants such that a relevant geographic restriction could not have been specified for him.

       The Court concludes that the issues in this case and the Ceravolo case are identical, the

issue in both cases was essential to the first judgment, PLS was a party with a full and fair

opportunity to litigate the issue in the state courts, and the findings and conclusions were

sufficiently firm so as to have preclusive effect. The issue of the non-competition provision's

enforceability has generated four opinions from Pennsylvania courts, issued after four rounds of

briefing and argument and a three-day hearing on the preliminary injunction. It would be a waste

of judicial resources and economy to litigate this same issue in this forum. Thus, Count II will be

DISMISSED WITHOUT PREJUDICE with leave to amend, but only in the event of an

intervening development in the Ceravolo case that would undermine the Pennsylvania courts'

current holdings as related to the enforceability of the non-competition provision at issue here.

               c. Counts III and IV-Misappropriation of Trade Secrets

       Count III of the Complaint alleges violations of the Pennsylvania Uniform Trade Secrets

Act ("PUTSA"), 12 Pa. C.S. §§ 5301 et seq., and Count IV of the Complaint alleges violations of

the federal Defend Trade Secrets Act ("DTSA"), 18 U.S.C. §§ 1836 et seq. PLS alleges that

Herberger "has or inevitably will disclose PLS' confidential information to LaserShip, including



                                               -17-
but not limited to PLS' technology-based trade secrets, such as PLS Pro, GoShip, PLS's mobile

applications, and PLSpay." (Compl. , 26). LaserShip asserts that such claims are barred by

Pennsylvania's "gist of the action" doctrine because the Employment Agreement likewise

prohibits disclosure of PLS's "confidential information and/or trade secrets." (See id., 39).

       The Employment Agreement lays out an extensive list of information that is designated

as "Confidential Information" that cannot be used, misappropriated, or disclosed. (Employment

Agreement , 4). Among the designated categories are "computer programs, source and object

codes (whether or not patented, patentable, copyrighted or copyrightable), related software

development information, inventions or other confidential or proprietary information belonging

to [PLS]." (Id.). Accordingly, given the breadth of information this provision applies to, there is

no dispute that the identified information in the Complaint-"PLS Pro, GoShip, PLS's mobile

applications, and PLSpay"-would fall into one or more of the categories of information

designated as "Confidential" in the Employment Agreement. The issues are thus whether Mr.

Herberger had a duty independent of the Employment Agreement to keep the identified

information confidential, and whether PLS has otherwise adequately pied a cause of action for

trade secret misappropriation under the DTSA and/or PUTSA.

       Pennsylvania's "gist of the action" doctrine is as follows:

               If the facts of a particular claim establish that the duty breached is
               one created by the parties by the terms of their contract-i. e., a
               specific promise to do something that a party would not ordinarily
               have been obligated to do but for the existence of the contract-
               then the claim is to be viewed as one for breach of contract. If,
               however, the facts establish that the claim involves the defendant's
               violation of a broader social duty owed to all individuals, which is
               imposed by the law of torts and, hence, exists regardless of the
               contract,    then     it    must    be     regarded     as   a    tort.




                                                -18-
       Norfolk S. Ry. Co. v. Pittsburgh & W Va. R.R., 870 F.3d 244, 256 (3d Cir. 2017)

(quoting Bruno v. Erie Ins. Co., 106 A.3d 48, 68 (Pa. 2014) (internal citations omitted)). The

doctrine operates to "preclude[] plaintiffs from recasting ordinary breach of contract claims into

tort claims." Jones v. ABN Amro Mortg. Grp., Inc., 606 F.3d 119, 123 (3d Cir. 2010) (quoting

Erie Ins. Exch. v. Abbott Furnace Co., 972 A.2d 1232, 1238 (Pa. Super. Ct. 2009)). But, "the

mere existence of a contract between two parties does not, ipso facto, classify a claim by a

contracting party for injury or loss suffered as the result of actions of the other party in

performing the contract as one for breach of contract," Bruno, 106 A.3d at 69, nor is the

nomenclature used in the complaint controlling, id. at 68; see also Brown & Brown, Inc. v. Cola,

745 F. Supp. 2d 588,619 (E.D. Pa. 2010) ("The simple existence of a contractual relationship

between two parties does not preclude one party from bringing a tort claim against the other.").

The critical inquiry is whether the cause of action is premised on "breaches of duties imposed by

law as a matter of social policy" rather than for "breaches of duties imposed by mutual consensus

agreements between particular individuals." Ash v. Cont'! Ins. Co., 932 A.2d 877,884 (Pa. 2007)

(internal quotations omitted). In other words, would Mr. Herberger have a legal duty to not

disclose the information identified in the Complaint even if the confidentiality provisions in the

Employment Agreement did not exist?

       The Court has little difficulty concluding that the "gist of the action" doctrine does not

operate to bar the trade secrets misappropriation claims here. Mr. Herberger has a duty under the

DTSA and PUTSA to refrain from misappropriating the trade secrets of his former employer.

Both the DTSA and PUTSA create private rights of actions that are enforceable in the absence of

a mutual consensus between contracting parties. See 18 U.S.C. § 1836(6)(1); 12 Pa. C.S. §

5303(a); see also PharMerica Corp. v. Sturgeon, No. 16-1481, 2018 WL 1367339, at *4 (W.D.



                                              -19-
Pa. Mar. 16, 2018). These claims can be pursued concurrently with a breach of contract claim

covering the same information. See Brown & Brown, 745 F. Supp. 2d at 624 (citing FedEx

Ground Package Sys., Inc. v. Applications Int'! Corp., No. 03-1512, 2008 WL 4279751, at *12

(W.D. Pa. Sept. 12, 2008)).

           However, the misappropriation claims must nonetheless satisfy the pleading requirements

of Twombly and Iqbal. 6 The "threshold" inquiry of a trade secret misappropriation claim

(whether brought under the DTSA or PUTSA) is whether the information alleged to have been

misappropriated is subject to trade secret protection. See Fishkin v. Susquehanna Partners, G.P.,

340 F. App'x 110, 118-19 (3d Cir. 2009) (internal citations omitted). As recently summarized by

another member of this Court:

                    Although the DTSA and the PUTSA use different wording to
                    define a trade secret, they essentially protect the same type of
                    information. Both define a trade secret as information that: (a) the
                    owner has taken reasonable means to keep secret; (b) derives
                    independent economic value, actual or potential, from being kept
                    secret; (c) is not readily ascertainable by proper means; and (d)
                    others who cannot readily access it would obtain economic value
                    from its disclosure or use.

           PharMerica Corp., 2018 WL 1367339 at *4 (citing 18 U.S.C. § 1839(3); 12 Pa. C.S. §

5302; Teva Pharms. USA, Inc. v. Sandhu, 291 F. Supp. 3d 659 (E.D. Pa. 2018)). Though "a

complaint need only identify the alleged trade secret in a general sense," see Prominence

Advisors, Inc. v. Dalton, No. 17 C 4369, 2017 WL 6988661, at *3 (N.D. Ill. Dec. 18, 2017),

more than "threadbare recitals of elements of a cause of action" are necessary to survive a

motion to dismiss. Iqbal, 556 U.S. at 678.

           PLS identifies the information allegedly subject to trade secret protection as "PLS'

technology-based programs, including but not limited to PLS Pro, GoShip, PLS' mobile


6
    This issue was raised and argued during Oral Argument (ECF No. 32) and is therefore properly before the Court.

                                                         -20-
applications, and PLSpay" and asserts that these "constitute trade secrets." (Compl. , 43). The

assertion that these items "constitute trade secrets" is a legal conclusion that the Court need not

assume is true. Fowler, 578 F.3d at 210-11. The Complaint also states that the foregoing

information "is not generally known to, and not readily ascertainable by proper means by, other

people who can obtain economic value from its disclosure or use, and is the subject of efforts

that are reasonable under the circumstances to maintain its secrecy." (Compl. , 44). These

statements are wholly conclusory (and indeed seem to be almost verbatim recitations of the

definitions for a trade secret as quoted above), and for these reasons the Court concludes that

they are insufficient to adequately plead a cause of action under PUTSA or DTSA.

       PLS does, however, plead that Herberger had access to the identified information "[a]s a

result of his employment," (Compl. , 15), and further pied that Herberger was "prohibited from

disclosing any of PLS' confidential information or trade secrets" pursuant to the Employment

and Separation Agreements, (id. , 19). By the slimmest of margins, this is sufficient factual

detail from which, if true, a jury could conclude that Mr. Herberger had access to the information

and that the information was not readily known and was subject to reasonable protections. See

Certainteed Ceilings Corp. v. Aiken, 2015 WL 410029, at *5 (E.D. Pa. Jan. 29, 2015)

(concluding that an employer's pleading that stated that the employer "protect[ed] . . .

information with noncompete covenants and employment agreements" was sufficient to establish

at the motion to dismiss stage that the information was protected as a trade secret).

       However, there is not sufficient factual detail in the Complaint regarding LaserShip's

alleged misappropriation of any PLS trade secrets. The only details regarding any alleged

misappropriation is that "PLS believes and therefore avers that Mr. Herberger has or will use

such information for LaserShip's benefit in competition with PLS." (Compl. , 45). This



                                                -21-
statement cannot support a conclusion that any trade secrets were or will be misappropriated,

even if PLS's belief were taken as true. Additional facts must be pled tending to prove that

Herberger has or will actually improperly use PLS's trade secrets in connection with his

employment with LaserShip. See Prominence Advisors, 2017 WL 6988661 at *5 (dismissing

DTSA claim because the complaint did "not include any facts to support [plaintiffs] bald

allegation that [defendant] disclosed the Confidential Information [sic] without authorization or

consent"); see also Bioquell, Inc. v. Feinstein, 2010 WL 4751709, at *6 (E.D. Pa. Nov. 23, 2010)

(holding that the allegation that "[b ]ased on Defendant[' s] conduct to date, it is probable that

Defendant [] will continue to use Plaintiffs trade secrets for his own benefit and . . . to the

detriment of Plaintiff' was insufficient to plead a claim for misappropriation under PUTSA).

       The only factual allegations in the Complaint that could arguably support a conclusion

that Mr. Herberger will disclose or has disclosed any trade secrets relate to the alleged similarity

between Mr. Herberger's prior position at PLS and his new position at LaserShip. (Compl. ,,

21-22). The Third Circuit has observed that "Pennsylvania law permits the issuance of an

injunction where a defendant's new employment "is likely to result in the disclosure" of a former

employer's trade secrets." Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 111-12 (3d Cir.

2010) (quoting Air Prods. & Chems., Inc. v. Johnson, 442 A.2d 1114, 1120 (Pa. Super. Ct.

1982)). This applies under the DTSA as well. Fres-co Sys. USA, Inc. v. Hawkins, 690 F. App'x

72, 76 (3d Cir. 2017) (concluding that a district court did not abuse its discretion in granting a

preliminary injunction in a trade secrets misappropriation claim where an employee's position

with a competitor was in the "same role, same industry, and same geographic region"). "District

courts have also found that where a plaintiff alleges the defendant has taken a job with "identical

and/or nearly identical job responsibilities" with a direct competitor in substantially the same



                                               -22-
profession, and that defendant has used the plaintiffs trade secrets in the performance of his or

her duties, a plaintiff has stated a claim for misappropriation of trade secrets." Jazz Pharms., Inc.

v. Synchrony Grp., LLC, 343 F. Supp. 3d 434, 446 n.52 (E.D. Pa. 2018) (quoting Certainteed

Ceilings, 2015 WL 410029 at *5).

       But here, all PLS has alleged is that Mr. Herberger's two positions are "substantially

similar" and that both involve "developing and implementing new technologies, products and

services." (Compl. ,, 21-22). There are insufficient facts to draw the conclusion that Mr.

Herberger has or will use any of the confidential items identified by PLS in his new position.

This is unlike Fres-co Systems, where the trade secret information was "customer lists, price

lists, and marketing and sales strategies" and the employee was set to begin as a sales

representative (the same role he held at his former company) at a competing company. 690 F.

App'x at 75-76. The connection between this type of information and the likelihood of

misappropriation is apparent and direct-proprietary customer lists and other sales information

would clearly be helpful in a sales position to secure a competitive advantage, and relatedly, the

improper use of those items would be detrimental to a competing company that would otherwise

utilize that information. But, the factual connection here, based on what is currently in the

Complaint, is not apparent. First, it is unclear from this Complaint whether PLS and LaserShip

are, in fact, competitors or are even in the same industry, or if LaserShip would even have a use

for the confidential information identified in the Complaint. Second, there are insufficient facts

pled about Mr. Herberger's new position (or his prior one) that would lead to a plausible

inference as to how or why Mr. Herberger would likely use the identified confidential

information at LaserShip, or how or why such information would be germane to Mr. Herberger's

role at LaserShip. Accordingly, based on the facts currently pled in the Complaint, there is



                                                -23-
insufficient factual detail from which it could be concluded that Mr. Herberger has or will

improperly use or disclose PLS's trade secrets in his position at LaserShip.

       Because there are insufficient facts alleged in the Complaint to support the contention

that Mr. Herberger has misappropriated or will misappropriate PLS' s trade secrets, Counts III

and IV will be DISMISSED WITHOUT PREJUDICE and with leave to amend the Complaint to

supplement Counts III and IV with additional and appropriate factual detail.

               d. Count V - Tortious Interference

       Under Pennsylvania law, one "who intentionally and improperly interferes with the

performance of a contract (except a contract to marry) between another and a third person by

inducing or otherwise causing the third person not to perform the contract, is subject to liability

to the other for the pecuniary loss resulting to the other from the third person's failure to perform

the contract." Creditron Fin. Servs. v. K2 Fin., LLC, No. 06-293, 2008 U.S. Dist. LEXIS 39155,

at *10-*1 l (W.D. Pa. May 14, 2008) (quoting Adler, Barish, Daniels, Levin & Creskojf v.

Epstein, 393 A.2d 1175, 1183 (Pa. 1978) (quoting Restatement (Second) of Torts§ 766).

Because the Court concludes that the relevant contractual provision in this case is not

enforceable, this Count will be DISMISSED WITHOUT PREJUDICE, subject to amend only on

the terms as stated relative to the breach of contract claims discussed above. See Manning v.

Flannery, 2012 WL 1111188, at *23-*24 (W.D. Pa. Mar. 31, 2012) (listing "the existence of a

contractual relationship between the complainant and a third party" as the first element of the

tort) (citing Foster v. UPMC S. Side Hosp., 2 A.3d 655,665 (Pa. Super. Ct. 2010)).




                                                -24-
         IV.   CONCLUSION

         For the foregoing reasons, Defendants' Motion to Dismiss (ECF No. 9) will be

GRANTED. All Counts of the Complaint (ECF No. 1) will be DISMISSED WITHOUT

PREJUDICE, with the exception of the injunctive relief sought in relation to the alleged breach

of the Employment and Separation Agreements, which will be DISMISSED WITH

PREJUDICE. PLS will be granted leave to amend the Complaint.

         An appropriate Order will issue.




                                                          Mark R. Hornak
                                                          Chief United States District Judge


Dated:         June 12, 2019

cc:            All counsel of record




                                             -25-
